DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 32 is objected to because of the following informalities:  In line 2 after “program” inserting “to obtain the master role” for clarity, since the independent claim from which this claim depends already discloses that the character has the master role.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 discloses executing the program such that the character assumes a slave role but the independent claim from which this claim depends discloses that the character has obtained the master role.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the limitation of obtaining for a play set character a master role.  This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind since nothing in the claim precludes the step from practically being performed in the mind.   For example, a user could simply select a character as the primary or principal character for use in game play. Thus, the claim recites a mental process. Even the previous nominal recitation of a processor does not take the claim limitations out of the mental process grouping.  This judicial exception is not integrated into a practical application because the additional elements of transmitting and receiving data symbols over a data line and pulling/releasing the data line to high and low levels are forms of insignificant extra-solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely well-understood, routine, conventional activity in the field since transmitting 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-21, 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (2015/0258435), Sasaki (2006/0106963) and Poulsen (2014/0247834).  Zhang discloses a play set and method (Fig. 9, paragraphs 63-70) of having a base unit module (902) with a plurality of base connectors connected to a data line (paragraph 41) and a plurality of character figurine modules (102) each with circuitry including a processor, memory storing a program (paragraph 27) and a connector (112) configured to engage with the base connectors of the base unit for enabling communication (1001) between the character figurine modules that are further able to assume a role of master or slave based on data transmitted over the data line (paragraphs 21, 30-33).  The modules such as the base unit can include a load to be activated (paragraph 29).  Zhang discloses the basic inventive concept, with the exception of the plurality of character modules with programs where execution of the program determines whether a master device is coupled therewith based on a signal level and attempt to become the master and obtain the master role if no master is present and further having data symbols being transmitted on the data line.  Sasaki discloses a play set having a plurality of devices each with programing configured to .
Allowable Subject Matter
Claims 22-28 and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-21, 29 and 34 have been considered but are moot because the new ground of rejection does not rely on any 
Applicant’s arguments, filed 3/8/21, with respect to claims 22-28 and 30-32 have been fully considered and are persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711